Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant's election with traverse of Group II and species of SRM and MRM (claim 16) in the reply filed on 1/28/2019 is acknowledged. Claims 23-24, 26, 28-29, 31, 33-34 and 36, drawn to nonelected species, thus are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 10, 16-17, 19 and 21 are under examination. 

Priority
This application is a CON of PCT/US2018/014570 (filed 1/19/2018) which claims benefit of 62/448,319 (filed 1/19/2017). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.

New Rejections necessitated by amendments: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 10, 16-17, 19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoofnagle et al. (Clinical Chemistry, 2012, 58(4):777-781).
Hoofnagle teaches, for Claim 10, a method comprising obtaining a plasma sample (page 777, left column, 2nd full paragraph, “METHODS”) from a subject; contacting the sample with protease/trypsin (page 778, right column, 1st full paragraph, line 9++) to obtain a digested sample; analyzing (page 778, right column, 1st full paragraph, line 11++) the digested sample by mass spectrometry to obtain mass spectrometry data (page 779, Table 1) of 6 proteins including: apolipoprotein A-I, C-II, C-III, E (page 777, left column, 2nd full paragraph, “METHODS”, line 5++); correlating/detecting and comparing the mass spectrometry data to peptide and to 6 proteins (relative concentration of 6 proteins, see page 779, Table 1). For Claims 16-17, 19 and 21: the reference teaches the mass spectrometry is multiple reaction monitoring (MRM) mass spectrometry (page 777, left column, 2nd full paragraph, “METHODS”, line 4++ and page 779, Fig. 1 and Table 1). 
Hoofnagle does not explicitly teach 7 or more proteins as recited in claim 10. However, Hoofnagle teaches analyzing 6 HDL proteins by mass spectrometry for accurate clinically relevant assay (page 778, left column, line 8++ and page 779, Table 1).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to analyze 7 or more protein to assess state of health of a subject.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of multiplexed quantification of many proteins and Hoofnagle teaches the precise relative quantification of proteins in complex mixtures and that there are more than 80 HDL proteins in patients with cardiovascular disease from which a unique ensemble of proteins could serve as markers with clinical relevant (page 778, left column, 1st full paragraph, line 6++). In addition, it would have been obvious to one skilled in the art to optimize the number of proteins to be analyzed as taught by Hoofnagle as a unique ensemble of proteins to achieve the predictable result of assess clinical relevant (healthy state of a subject).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited reference teaches the various steps of the claimed method including analysis of 6 proteins and optimize the number in the proteins ensemble for accurate clinical relevance, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653